FILED
                              NOT FOR PUBLICATION                           SEP 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JAMAL M. EL-ABED,                                 No. 06-72821

               Petitioner,                        Agency No. A092-774-881

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Jamal M. El-Abed, a native of Kuwait and citizen of Jordan, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by 8

U.S.C. § 1252. We review de novo questions of law. Aguilar Gonzalez v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mukasey, 534 F.d 1204, 1208 (9th Cir. 2008). We deny in part, and dismiss in part

the petition for review.

      Contrary to El-Abed’s contention, the IJ did not rely on the conviction

record of his vacated plea, but instead properly relied on the testimony of El-Abed

and the government’s witness in determining that El-Abed was inadmissible under

8 U.S.C. § 1182(a)(2)(C) for participating in drug trafficking. See Lopez-Umanzor

v. Gonzales, 405 F.3d 1049, 1053-54 (9th Cir. 2005) (recognizing that witness

testimony may support a finding of inadmissibility under 8 U.S.C.

§ 1182(a)(2)(C)).

      We lack jurisdiction to review El-Abed’s remaining contentions because he

failed to exhaust them before the agency. See Abebe v. Mukasey, 554 F.3d 1203,

1208 (9th Cir. 2009) (en banc).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         2                                      06-72821